



COURT OF APPEAL FOR ONTARIO

CITATION: Tarion Warranty
    Corporation v. Boros, 2013 ONCA 263

DATE: 20130426

DOCKET: C55490

Rosenberg, Watt and Pepall JJ.A.

BETWEEN

Tarion Warranty Corporation

Prosecutor/Appellant

and

Alexander Boros

Defendant/Respondent

Carol A. Street and Benjamin Millard, for the appellant

Simon Van Duffelen, for the respondent

Heard: April 23, 2013

On appeal from the judgment of Justice David A.
    Fairgrieve of the Ontario Court of Justice, dated March 13, 2012, allowing the
    appeal from the convictions and sentences imposed by Justice of the Peace J.
    Cottrell on March 21, 2005.

ENDORSEMENT

[1]

We agree with Tarion that Fairgrieve J. erred in allowing the appeal on
    grounds of appeal that were not raised by Mr. Boros and without giving Tarion
    an opportunity to address the appeal judges concerns about the admissibility
    of the evidence that had been led at the
ex parte
trial. See
Ontario
    (Ministry of Labour) v. Modern Niagara Toronto Inc.
(2008), 91 O.R. (3d)
    774 (C.A.). The delay between argument of the appeal and delivery of reasons
    may also have added to Tarions perception that it was not dealt with fairly.

[2]

The issue then is the appropriate remedy. Tarion submits that the appeal
    should be allowed and the convictions and sentence restored. The difficulty
    with this remedy is that the appeal judge identified serious gaps in the
    evidentiary record. In particular, Tarions case depended upon the
    admissibility of exhibits 1 and 2 for their truth. The fact that the
    investigator identified the documents and where they came from did not make
    them admissible for their truth absent an exception to the hearsay rule. There
    was no evidence led at the
ex parte
trial to show that the notice
    required by the business record provisions of s. 35 of the
Evidence Act
R.S.O. 1990, c. E.23 had been complied with. That section provides as follows:

35.  (1)  In
    this section,

"business" includes every kind of business,
    profession, occupation, calling, operation or activity, whether carried on for
    profit or otherwise; ("entreprise")

"record" includes any information that is
    recorded or stored by means of any device. ("document").

(2)  Any writing or record made of any act,
    transaction, occurrence or event is admissible as evidence of such act,
    transaction, occurrence or event if made in the usual and ordinary course of
    any business and if it was in the usual and ordinary course of such business to
    make such writing or record at the time of such act, transaction, occurrence or
    event or within a reasonable time thereafter.

(3)  Subsection (2) does not apply unless the party
    tendering the writing or record has given at least seven days notice of the
    party's intention to all other parties in the action, and any party to the
    action is entitled to obtain from the person who has possession thereof
    production for inspection of the writing or record within five days after
    giving notice to produce the same.

(4)  The
    circumstances of the making of such a writing or record, including lack of
    personal knowledge by the maker, may be shown to affect its weight, but such
    circumstances do not affect its admissibility.

(5)  Nothing in
    this section affects the admissibility of any evidence that would be admissible
    apart from this section or makes admissible any writing or record that is
    privileged.

[3]

Similarly, ss. 20 or 21 of the
Ontario New Home Warranties Plan Act
,
    R.S.O. 1990, c. O.31, might have provided a means of proving some of Tarions
    case. Those sections provide as follows:

20.  Any notice
    or document required by this Act to be served or given may be served or given
    personally or by registered mail addressed to the person to whom notice is to
    be given at the person's last known address and, where notice is served or
    given by mail, the service shall be deemed to have been made on the fifth day
    after the day of mailing unless the person to whom the notice is given
    establishes that the person, acting in good faith, through absence, accident,
    illness or other cause beyond the person's control, did not receive the notice,
    or did not receive the notice until a later date.

21.  The following statements are admissible in evidence
    as proof, in the absence of evidence to the contrary, of the facts stated in
    them for all purposes in any proceeding or prosecution, without the need for
    proving the office or signature of the Registrar, if the statements purport to
    be certified by the Registrar:

1.  A statement as to the registration or
    non-registration of any person.

2.  A statement as to the filing or non-filing of
    any document or material required or permitted to be filed with the
    Corporation.

3.  A statement as to any other matter pertaining
    to a registration, non-registration, filing or non-filing of any person.

[4]

Again, however, it is unclear from this record that Tarion was relying
    upon those provisions or whether the prerequisites for their application had
    been satisfied and, in particular, whether the documents had been certified by
    the Registrar. Had the appeal judge followed the appropriate procedure and
    notified the parties of his concerns, it would have been open to Boros to rely
    upon those gaps in the record and argue that these gaps provided additional
    grounds for his broad ground of appeal that the convictions were unreasonable.

[5]

Given this state of the record, Boros asks that the appeal be dismissed.
    We cannot accede to that request either. Just as it would have been open to
    Boros to argue that there were gaps in the record, it would have been open to
    Tarion to attempt to persuade the appeal judge that there was a basis for
    admitting the records for their truth or that the case could be made out based
    on the circumstantial evidence. Alternatively, although we think it somewhat
    unlikely, Tarion might have applied to the appeal judge to admit fresh evidence
    to remedy a defect in the record.  See for example
R. v. Kissick
,
    [1952] 1 S.C.R. 343 and
R. v. Huluszkiw
(1962), 133 C.C.C. 244 (Ont.
    C.A.). Whether such an application would have succeeded, in the face of the due
    diligence requirement for admission of fresh evidence is difficult to predict,
    see for example,
R. v. Cheung
(1990) 56 C.C.C. (3d) 381 (B.C.C.A.).

[6]

Finally, we note the apparent error in count #3. Again, while this count
    might well have been dismissed because of the error in the wording, Tarion
    ought to have been given the opportunity to argue that it was entitled to apply
    to amend the count to conform with Mr. Schachts testimony, given the broad
    amendment powers in the
Provincial Offences Act
, R.S.O. 1990, c. P.33.

[7]

Accordingly, in our view, the only appropriate remedy is to set aside
    the judgment of the appeal judge and remit the matter to the Provincial
    Offences Appeal Court, as was done in the
Modern Niagara
case.
    Obviously, this is an unsatisfactory state of affairs given the delay. However,
    both Tarion and Mr. Boros are entitled to due process and given the state of
    the record, fairness requires that the parties have an opportunity to present
    their cases. Tarion did not seek costs in the event it was successful. There
    will be no order for costs.

M. Rosenberg J.A.

David Watt J.A.

S.E. Pepall J.A.


